Citation Nr: 0532196	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to August 2, 1993, for 
the assignment of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 





INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Louisville, Kentucky, which granted a TDIU, 
effective December 21, 1995.  The veteran appealed that 
decision with respect to the effective date.  In a September 
2002 decision, the RO granted an earlier effective date back 
to August 2, 1993.  

The Board remanded the case in August 2004 with instructions 
that the RO take appropriate steps to obtain Social Security 
Administration (SSA) records and to ensure that all 
notification and development action required by the VCAA has 
been completed.  The case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On August 2, 1993, the veteran filed a claim for 
increased compensation benefits for his service-connected 
cervical spine disorder. 

3.  No correspondence dated prior to August 2, 1993, 
indicates that the veteran was seeking a TDIU.

4.  There is no competent evidence during the one-year period 
prior to August 2, 1993, indicating that the veteran's 
cervical spine disability rendered him unable to secure or 
maintain gainful employment. 



CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 1993, 
for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an effective date 
prior to August 2, 1993, for the grant of a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in September 2000, January 2002, and September 2002; a 
statement of the case (SOC) issued in September 2002; a 
supplemental statements of the case (SSOC) issued in August 
2005, as well as letters by the Appeals Management Center 
(AMC) dated in August 2004 and September 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The AMC's letters also 
provided the veteran with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that VA complied with its revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In any event, the Board notes that the issue involving the 
effective date assigned for the veteran's TDIU constitutes a 
downstream issue from the grant of that benefit.  Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel recently 
held that no VCAA notice was required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
cf. Huston v. Principi, 17 Vet. App. 370 (2002).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim for a TDIU, as 
the RO obtained all relevant medical records identified by 
the veteran and his representative.  In particular, VA has 
attempted to obtain the veteran's Social Security 
Administration (SSA) records, which are no longer available.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The RO granted a TDIU effective August 2, 1993.  The veteran 
claims that he is entitled to an effective date prior to this 
date.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

A.  Legal Criteria

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2005).

An award of a TDIU is an award of increased compensation.  
The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

B.  Factual Background

The essential facts of this case are not in dispute.  In a 
December 1946 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for residuals of a left shoulder injury and 
myalgia of the left scapular muscles.  In an August 1954 
rating decision, the RO recharacterized the veteran's 
disability as osteoarthritis of the cervical spine and 
assigned a 10 percent evaluation. 

On August 2, 1993, the RO received the veteran's claim for an 
increased evaluation for his cervical spine disorder.  The RO 
issued a rating decision in October 1993 in which the RO 
denied the veteran's claim and continued the 10 percent 
evaluation.  In a VA Form 21-4138 (Statement in Support of 
Claim) submitted in July 1994, the veteran indicated that he 
wished to "continue my appeal."  However, the RO did issue 
the veteran an SOC at that time. 

In a letter received at the RO on February 9, 1995, the 
veteran again requested that the RO consider his claim for 
increased compensation benefits for his cervical spine 
disorder.  This time the veteran requested that the 10 
percent evaluation be increased to 100 percent.  

In an October 1995 rating decision, the RO granted an 
increased evaluation to 40 percent for the veteran's 
osteoarthritis of the cervical spine with disc herniation at 
C6-7, effective February 9, 1995.  

On December 21, 1995, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), which was accepted as a 
notice of disagreement.  The veteran wrote, "I disagree with 
the rating of 40%.  I request reconsideration for 100% due to 
individual unemployability."  The RO responded by issuing an 
SOC in February 1994 in which it addressed the issue of 
entitlement to an increased evaluation for the veteran's 
cervical spine disorder. 

On June 20, 1996, the veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), the formal application for a TDIU.  The 
veteran reported that he had been self employed at a steak 
house from 1967 to 1981 but that he only worked 15 hours a 
week during this period.  He also noted that his disability 
first effected full-time employment in 1945 and that he 
became too disabled to work in 1981.  

In an August 1996 rating decision, the RO denied the 
veteran's TDIU claim.  The veteran filed a notice of 
disagreement with respect to that decision in October 1996, 
and the RO issued an SOC in December 1996.  The veteran 
perfected his appeal by filing a VA Form 9 (Appeal to Board 
of Veterans' Appeals) in January 1997. 

On a prescription form dated September 22, 1997, R.S., M.D., 
noted that the veteran was permanently and totally disabled.  
Dr. R.S. also submitted a June 1998 letter in which he 
indicated that the veteran was permanently and totally 
disabled and would not be able to return to any type of 
gainful employment.  

In an October 1998 decision, the Board denied the veteran's 
claim for an evaluation in excess of 40 percent for his 
cervical spine disorder and remanded the issue of entitlement 
to a TDIU to afford the veteran a VA examination.  

A January 1999 VA examination report notes that the veteran's 
cervical spine disability had worsened.  This report also 
included a medical opinion that the veteran could not work 
due to his cervical and thoracic spine disabilities.  

Based on this examination report and evidence from Dr. R.S., 
the RO issued an October 1999 rating decision in which it 
assigned a 60 percent evaluation for the veteran's cervical 
spine disorder and granted the veteran a TDIU, effective 
January 23, 1999.  

In December 1999, the RO referred the veteran's case to the 
Director of Compensation and Pension Service to determine 
whether the veteran was entitled to an effective date prior 
to January 23, 1999, for the assignment of a TDIU on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In a 
September 2000 determination, the Director of Compensation 
and Pension Service found that the veteran was entitled to an 
effective date of December 21, 1995, for the assignment of a 
TDIU on an extraschedular basis.  The Director determined 
that December 21, 1995, was the date of the initial claim.  
The RO effectuated that Director's decision in a September 
2000 rating decision.  However, the veteran continued to 
express disagreement with the effective date concerning his 
TDIU award.  

In a January 2002 rating decision, the RO determined that the 
October 1995 rating decision contained clear and unmistakable 
error (CUE) in assigning an effective date of February 9, 
1995, for the 40 percent evaluation assigned for the 
veteran's cervical spine disorder.  Instead, the RO 
determined that the proper effective date for this increase 
was August 2, 1993, the date the veteran filed his initial 
claim for increased compensation benefits.

As a result of this determination, the RO again referred the 
veteran's case to the Director of Compensation and Pension 
Service to determine whether he was entitled to an effective 
date prior to December 21, 1995, for the assignment of a TDIU 
on an extraschedular basis.  

The Director of Compensation and Pension Service found that 
the veteran's initial claim for increased compensation 
benefits was filed on August 2, 1993, that the veteran met 
the requirement for a 40 percent evaluation from that date, 
and that the veteran had been unemployed from that date.  
Therefore, the director found that the veteran's TDIU should 
be granted from August 2, 1993, on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  The RO effectuated the 
Director's decision in a September 2002 rating decision. 

In a March 2004 letter, the veteran indicated that he filed a 
claim for compensation benefits after leaving military 
service with the assistance of a Legionnaire.  He indicated 
that he was informed that the original percentage assigned 
for his back disability was appropriate.  He then added that, 
"Without question I was misled at that time.  Immediately 
after my discharge from the Army my condition rendered my 
unemployable." 

In an August 2004 letter, the AMC informed the veteran that 
additional evidence was needed concerning his appeal.  The 
AMC requested that the veteran submit any relevant evidence 
in his possession to include records pertaining to any 
application for and/or receipt of SSA benefits.  

In a facsimile transmission (fax) dated August 2004, SSA 
indicated that they could not send any medical records 
pertaining to the veteran because his folder had been 
destroyed.  A SSA form entitled Application for Disability 
Insurance Benefits dated March 10, 1983, shows that the 
veteran completed a form for Social Security Disability 
benefits.  

Two Social Security Award Certificates dated February 13, 
1984, were submitted by the veteran's son in January 2005.  
The first Certificate shows that the veteran was awarded 
retirement benefits from November 1983.  The Certificate 
notes that "The benefit being awarded is the only type of 
benefit to which you are entitled, with the possible 
exception of a disability benefit."  The second Certificate 
notes that additional benefits were being awarded for the 
veteran's son born on April [redacted], 1969.  The Board notes that 
the veteran's son indicated that SSA benefits are generally 
not awarded to a child unless the parent is either dead or 
disabled.  



C.  Analysis 

After a careful review of the case, to include the specific 
contentions advanced by the veteran, the Board finds that the 
record presents no legal basis for the grant of a TDIU prior 
to August 2, 1993.  The Board finds that there is no document 
in the record prior to August 2, 1993, that could be 
construed as a formal or informal claim for a TDIU.  

It appears that the veteran argues that he was awarded SSA 
disability benefits, as reflected in the SSA Award 
Certificates dated February 13, 1984, which constitute an 
informal claim for TDIU benefits.  As noted, a claim is 
defined broadly to include any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  
In addition, a medical report can be construed as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157.  
However, there is no confirmation in the record that the 
veteran was receiving anything other than retirement benefits 
from SSA.  In addition, SSA indicated that they were unable 
to send any medical records because the veteran's folder had 
been destroyed.  Despite the contentions of the veteran and 
his representative, the Board finds that the claims file 
contains no competent evidence that placed the RO on 
constructive or actual notice that the veteran was entitled 
to a TDIU prior to the date he submitted his claim for 
increased compensation benefits on August 2, 1993. 

The Board also finds that there is no evidence in the record 
indicating that the veteran was entitled to a TDIU during the 
one-year period prior to the date of claim on August 2, 1993.  
As noted, the SSA certificates do not show that the veteran 
was receiving anything other than retirement benefits.  
Moreover, even assuming for discussion purposes that the 
veteran was in receipt of SSA disability benefits, the Board 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Thus, a finding of unemployability by 
SSA during the one-year period prior to the date of claim 
would not result in the grant of an effective date prior to 
August 2, 1993.  

The Board notes that it appears that subsequent to receipt of 
the veteran's August 2003 claim, the veteran submitted VA 
treatment records dated in March 1992 and May 1993.  A March 
1992 VA radiology report lists scoliosis of the upper 
thoracic spine and degenerative changes of the cervical 
spine.  The May 2003 VA treatment record also shows that the 
veteran was issued a TENS unit for cervical pain with C8 
distribution numbness in both upper extremities.  A nerve 
conduction study performed in May 1993 also revealed 
bilateral carpal tunnel syndrome, with the left side 
significantly worse than the right.  A July 1992 prescription 
form signed by Dr. R.S. also appears to have been received 
after the August 2003 claim.  This form notes that the 
veteran is permanently and totally disabled.  However, Dr. 
R.S. did not indicate the reason for the veteran's 
unemployability.  

The Board finds that, even though these records are dated 
within one year prior to the August 1993 claim, they do not 
indicate that the veteran was unable to secure or maintain 
gainful employment as a result of his service-connected 
cervical spine disorder.  Moreover, even if these medical 
records constituted an informal claim for a TDIU, there is no 
medical evidence within the one-year period prior to the date 
of these records which indicates that the veteran was unable 
to secure or maintain gainful employment as a result of his 
service-connected cervical spine disorder.  Therefore, none 
of these records establishes an effective date prior to 
August 2, 1993.

The Board has also considered the veteran's argument that his 
cervical spine disorder should have been assigned a higher 
rating when initially evaluated by the RO and that he was 
provided misinformation at that time.  The Board assumes that 
the veteran is referring to the December 1946 rating decision 
which assigned a noncompensable evaluation for his cervical 
spine disability (previously referred to a residuals of a 
left shoulder injury and myalgia of the left scapular 
muscles).  However, the Board emphasis that the December 1946 
rating decision was not appealed and is final.  See 38 
U.S.C.A. § 7105(c) (West 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Therefore, the veteran's argument concerning the 
propriety of the noncompensable evaluation assigned in 
December 1946 has no legal significance to this appeal. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date prior to August 2, 1993, for a TDIU.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


